UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-1937



MITRA MOHASELLI,

                                            Plaintiff - Appellant,

          versus


THE SOUTHLAND CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge. (CA-96-1563-A)


Submitted:   February 10, 1998         Decided:     February 24, 1998


Before WIDENER, MURNAGHAN, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mitra Mohaselli, Appellant Pro Se. Michael Frank Marino, Eric
Anthony Welter, REED, SMITH, SHAW & MCCLAY, McLean, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment in favor of Defendant in her employment discrimination

action. We have reviewed the record and the district court's opin-

ion announced from the bench and find no reversible error. Viewing

the evidence in the light most favorable to Appellant, we find that
the conduct of which she complained was not sufficiently severe or

pervasive to constitute harassment based on gender or national

origin. See Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993).
Further, Appellant did not establish a causal connection between

her sexual harassment complaint and her demotion, so her retalia-

tion claim must fail. See Carter v. Ball, 33 F.3d 450, 460 (4th
Cir. 1994). Accordingly, we affirm on the reasoning of the district

court. Mohaselli v. Southland Corp., No. CA-96-1563-A (E.D. Va.

June 11, 1997). We deny Appellant's motion for an extension of time

in which to file a reply brief and her motion to file a reply brief
out of time. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2